PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Richter et al.
Application No. 35/507,317
Filed: March 05, 2019
For: INTRAORAL DENTAL MEASURING CAMERA

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed September 13, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed June 10, 2020, which set a statutory period for reply of three months. Accordingly, the application became abandoned on September 11, 2020. A Notice of Abandonment was mailed on August 13, 2021.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). 

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  See 37 CFR 11.18 and Changes to Representation of Others Before the United States Patent and Trademark Office; 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (4) above.

In regards to item (4), petitioner has included a terminal disclaimer with the petition for revival filed on September 13, 2021.  However, the fee of $170 was not accompanied with the TD.  In addition, the terminal disclaimer indicates that the applicant is DENTSPLY SIRONA INC., but the applicant listed as the owner of 100%, has not been established as the applicant in the above-identified application. The Office records indicates that SIRONA DENTAL SYSTEMS GMBH is the applicant of record.  Therefore, the TD is deemed improper and cannot be accepted.  A renewed petition must be accompanied by a terminal disclaimer that accurately reflects the name of the applicant and submission of required fee.

Petitioner is reminded that any request to change the applicant under 37 CFR 1.46(c)(2), after an original applicant has been specified, must be accompanied by an Application Data Sheet (ADS)under 37 CFR 1.76 specifying the applicant in the applicant information section 
(37 CFR 1.76(b)(7)) in accordance with 37 CFR 1.76(c)(2) and comply with the requirements of 37 CFR 3.71 and 37 CFR 3.73.

A corrected ADS in compliance with 37 CFR 1.76 along with a request under 37 CFR 1.46 must be filed.  However, since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee, entry of corrected ADS will not be permitted unless a petition to withdraw from issue under 37 CFR 1.313(c)(2) accompanied by the fee and a continuing application under 37 CFR 1.53(b) and any required fees. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).